Citation Nr: 1400263	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the failure of the Board of Veterans' Appeals (Board) to adjudicate the issue of whether new and material evidence had been received to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 based on medical maldiagnosis, medical maltreatment and medical professional negligence in an October 2010 Board decision constitutes clear and unmistakable error (CUE).

(The issues of entitlement to service connection for cystitis, to include as secondary to service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, entitlement to service connection for inflammatory bowel disease, to include as secondary to service-connected herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, entitlement to rating in excess of 30 percent for herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, entitlement to an effective date earlier than August 3, 2000, for the assignment of a 30 percent for herniated surgical scarring with recurrent surgical intervention for adhesions of small bowel and umbilicus, and entitlement to a combined rating higher than 70 percent prior to August 3, 2000, and higher than 90 percent since February 27, 2002, are the subject of a separate decision issued simultaneously with this decision under a separate docket number.)


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel 


INTRODUCTION

The moving party served on active duty from June 1975 to February 1979. 

This matter comes before the Board based on a March 2012 motion filed by the moving party that sought a revision of an October 2010 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400  et seq. (2013).

In an October 2012 letter, the Veteran was advised that her CUE motion was placed on the Board's docket, and that the rules relating to CUE motions could be found at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-11.


FINDINGS OF FACT

The October 2010 Board decision was vacated, and there is no longer a case or controversy as to the issue of whether there was CUE in that decision.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of whether there was CUE in an October 2010 Board decision that failed to adjudicate an 1151 claim because that issue has been rendered moot.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.105(a), 20.101 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that VA's duties to notify and assist are not applicable to clear and unmistakable error claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79  (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

A prior Board decision is final and binding, but is reversible, if there is CUE. 38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406. 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the pleading requirements, and must be dismissed.  Id.  The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision. 38 C.F.R. § 20.1400 . 

It is important for the Veteran to understand that CUE is defined as a very specific and rare kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id.  

The above-cited regulatory authority was promulgated with the intent to adopt the CUE standard as set forth by the Court.  See 63 Fed. Reg. 27534, 27536 (1998).  The Board may, therefore, rely on the prior precedential decisions of the Court as to what exactly constitutes a valid claim of CUE. 

For CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245(1994).  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Additionally, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 38 C.F.R. § 20.1404(d). 

The Veteran contends that the Board's October 2010 decision contains CUE based on the failure of the Board to adjudicate whether new and material evidence had been received to reopen a claim for compensation pursuant to 38 U.S.C.A. § 1151 based on medical maldiagnosis, medical maltreatment and medical professional negligence.  The Board notes that failure to adjudicate a claim cannot rise to the level of CUE in that failure to adjudicate is not outcome determinative.  See Damrel; cf. Crippen v. Brown, 9 Vet. App. 412, 420 (1996)(where failure to reopen was not sufficient to plead CUE).  There can be no CUE finding absent a final and binding decision.  38 C.F.R. § 3.104.  See Norris v. West, 12 Vet. App. 413, 419-22   (1999) (RO failure to adjudicate an informally raised claim did not constitute a final disallowance of the claim and, therefore, there was no final adverse decision subject to CUE attack).  At the time of the October 2010 decision, the Board did not have before it the 38 U.S.C.A. § 1151 issue as it had not been perfected on appeal.  Therefore, the matter was not adjudicated and there is no final Board decision.  

Significantly, moreover, the Veteran has alleged CUE in regards to an October 2010 Board decision, which has since been vacated by the Court.  Thus, the issue of whether there was CUE in the Board decision of October 2010 has therefore been rendered moot.

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. There remain no allegations of errors of fact or law for appellate consideration on the issue whether there was CUE in the Board decision of October 2010.  Thus, the Board does not have jurisdiction to review this issue, and it must therefore be dismissed, without prejudice. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal of whether there was CUE in the Board decision of October 2010 is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


